DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 7/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,145,933, any patent granted on Application Number 16/901,541, any patent granted on Application Number 17/014,853, any patent granted on Application Number 16/901,522, any patent granted on Application Number 17/014,034, any patent granted on Application Number 16/901,538, any patent granted on Application Number 17/014,900, any patent granted on Application Number 17/014,061, any patent granted on Application Number 16/844,914, any patent granted on Application Number 16/901,527, any patent granted on Application Number 17/014,089, any patent granted on Application Number 16/901,474, and any patent granted on Application Number 17/014,970 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is drawn to an energy storage module comprising, among other things, a top plate comprising ducts corresponding to vents of the battery cells, a top cover coupled to a top of the top plate and having discharge holes respectively corresponding to the ducts, an extinguisher sheet between the top plate and top cover, the extinguisher sheet being configured to emit a fire extinguishing agent at a temperature exceeding a reference temperature, the top cover comprises protrusion parts on a bottom surface thereof, the protrusion parts covering an exhaust region and being coupled to an exterior of each of the ducts.
With respect to the claimed extinguishing sheet, the closest prior art includes Jung (US 2013/0264077) which teaches a battery cover provided with fire extinguishing function (see Title, Abstract) or Loehrke et al. (US 2013/0240385) which teaches a transportation apparatus for at least one electrochemical energy-storage means and a safety device situated in the cover (Title, Abstract, [0106]).
With respect to the claimed structure of the top plate, top cover and battery cells, the closest prior art includes Park et al. (US 8,597,808) which teaches a battery module including a protecting member provided between the body and the cover, the protecting member including openings for exhausting internal gas released from the batteries and the cover including a valve member (Title, Abstract, C4/L24-28, C4/L34-39, C4/L45-53, Fig. 3).
	However, the closest prior art fail to teach or suggest an extinguisher sheet disposed between a top plate and a top cover nor do they teach or suggest the protrusion parts covering an exhaust region and being coupled to an exterior of each of the ducts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        8/8/2022